Wheeler, J.
The appellant did not controvert the allegations of the appellee, charging the commission of gross mistakes on the part of the arbitrators, and flagrant injustice and iniquity in the award. He insisted on having the award made the judgment of the Court, not because it was not as inequitable, unjust and iniquitous as it was charged to be, but simply because it was the award of the arbitrators, and the parties, confiding in their integrity, impartiality and intelligence, as the Judges of their own choice, had not reserved in their submission the right of appeal, but had expressly waived it. But though no appeal was reserved, and though the right of appeal was expressly waived, that was not a waiver of the right to have an award which should be free from the just imputation of fraud, partiality or flagrant injustice and wrong. Nor does the fact that the arbitrators were the Judges of the parties own choosing, imply their" release from the obligation to act in accordance with the dictates of common honesty and ordinary intelligence in making up their award; or a waiver by the parties of their right to object to an award which should be the result of a disregard of that obligation, or which by reason of the partiality, ignorance, inattention, or folly of the arbitrators, should have the effect to operate a manifest wrong and injustice to a party to the award. The Judge who tried this cause, was also the Judge of the par*59ties own choosing. He had not been placed over them, to usurp the adjudication of their rights without their consent, by an arbitrary and irresistible power ; but had been chosen by their own free suffrage; and adjudicated the case which they voluntarily brought before him. Yet that did not deprive them of the right to question the correctness of his judgment.
The Court could not revise the decision of the arbitrators, as upon appeal, it is true; but, as a Court of Equity, could interpose its power of preventive justice, to arrest the commission of flagrant wrong ; and could set aside the award, for the causes which, according to the well settled principles which govern a Court of Chancery in such cases, would warrant and require the setting aside of an award. The application was made in the proper manner by petition, and was in due and proper time. If the party aggrieved had acquiesced in permitting the award to be made the judgment of the Court without objection, it could only have been questioned for the causes for which any other judgment of the Court may be impeached. (Jones v. Frosh, 6 Tex. R. 202.) But not having been made the judgment of the Court, it could be impeached for the causes which in a Court of Chancery are held to be sufficient for such purpose. An award of arbitrators, under a submission in pursuance of the statute, is still but an award, until it is made the judgment of the Court. And it derives no additional sanctity from the fact that the statute has prescribed no mode by which it may be impeached. If such mode was provided as in the statute of 9th and 10th Will. III, Ch. 15, upon which Lord Brougham was commenting when he made the observations quoted by counsel for the appellant, (2 Story’s Eq. Sec. 1450, note,) that might be a good reason why the Court should not interpose in any other than the prescribed mode. But the absence of any such provision in our statute affords a cogent reason why a Court of Equity should interpose, there being no other remedy, to prevent abuses which might otherwise corrupt or pervert the administration of justice. When the injured party is thus left wholly without any remedy, however great *60the wrong and injustice which may have been done him, the Court must interpose its equitable powers for his relief, or it would cease to answer the beneficial purposes for which it was constituted a Court of Equity.
But the Court should interpose in this class of cases with great caution; and never, except in a case of urgent necessity, to prevent the consummation of a fraud, or some great and manifest wrong and injustice. It is not every error or mistake of law or fact, which will warrant the setting aside of an award. If it were, there would be but few awards made which would stand the test of judicial investigation; for they are most frequently made by men not learned in the law, nor skilled in judicial proceedings. And if they could be questioned on slight grounds or for trivial errors, there would be few which would not become the subjects of judicial investigation; for the cases will be rare indeed, in which the award, however equitable and just, will prove perfectly satisfactory to all parties. The law therefore requires, that, to authorize the interference of a Court of Equity in the case of awards, there must appear to have been fraud or partiality, misconduct or gross mistake committed on the part of the arbitrators, to the manifest injury of the party complaining. (2 Story's Eq. title “Award,” and notes; Nox v. Symmonds, 1 Vesey, Jr. 369.) Where such a case is made out, the Court should not, as in this case, simply refuse to make the award the judgment of the Court; _ but should set it aside. And if the case is one proper for judicial cognizance, having obtained jurisdiction, should proceed to a final adjudication and settlement of the rights of the parties. If, in this case, the evidence was sufficient to warrant the Court in refusing to give judgment upon the award, it was sufficient to require the setting of it aside altogether. And we are of opinion that the evidence adduced and offered, if unimpeached and undisputed, was sufficient for that purpose. It showed that the arbitrators very greatly mistook, or misunderstood, not only the rights of the parties and their duty, but the obvious effect and consequence of their award. Yet it may be, that *61the defendant, if his counsel had not relied with such implicit confidence on the conclusiveness and finality of the award—regarding it as an impregnable fortress of defence, and shield to protect, in the enjoyment of the rights accorded by it, however unjustly, against any assault, however impelled by the demands of justice, or a sense of right denied and justice outraged, and any appeal to the equitable powers of the Court—might, perhaps, have controverted successfully the case made by the plaintiff. And as the practice under the statute in such cases had not been settled by any decision of this Court, we shall not make a determination here which will preclude or prejudice the assertion of that right; but shall remand the case, with the privilege to the defendant of making such issue or issues as he may see proper upon the averments of the petition. And if he shall not be able successfully to controvert and repel the charges made in the petition, and they be established by proof, the award will be set aside, and the Court will proceed to make such further orders, and final disposition respecting the matters in controversy, as. shall comport with the rights of the parties as they may be presented, and the equity of the case. And because the Court did not proceed to set aside the award, and thereby afford an opportunity to the parties to litigate their respective claims, the judgment is reversed and the cause remanded.
Reversed and remanded.